929 So. 2d 1087 (2006)
John HUNDLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-982.
District Court of Appeal of Florida, Fourth District.
April 19, 2006.
John Hundley, Florida City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant filing a motion in the circuit court that includes the oath required by Florida Rule of Criminal Procedure 3.850(c) no later than thirty (30) days from the date of this opinion.
POLEN, FARMER and KLEIN, JJ., concur.